UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4571
MCKINLEY DAVID LITTLEJOHN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Western District of North Carolina, at Bryson City.
               Lacy H. Thornburg, District Judge.
                           (CR-98-234)

                      Submitted: March 15, 2002

                       Decided: April 23, 2002

        Before TRAXLER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randal Kelly Seago, MELROSE, SEAGO & LAY, P.A., Sylva,
North Carolina, for Appellant. Robert J. Conrad, Jr., United States
Attorney, Thomas R. Ascik, Assistant United States Attorney, Ashe-
ville, North Carolina, for Appellee.
2                    UNITED STATES v. LITTLEJOHN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   A jury found Appellant McKinley David Littlejohn guilty of two
counts of aggravated sexual abuse. On appeal, Littlejohn claims that
joining the charges was in error and the district court abused its dis-
cretion by denying his motion to sever. Finding no reversible error,
we affirm.

   Littlejohn was charged with two counts of aggravated sexual abuse
occurring on or about August 18, 1998. Count One charged Littlejohn
with knowingly engaging in a sexual act with another person by using
force against that person in violation of 18 U.S.C.A. §§ 2241(a)(1),
2246(2)(A) and 1153 (West 2000). Count Two charged Littlejohn
with knowingly engaging in a sexual act with another person by
threatening or placing that other person in fear that she would be sub-
ject to death or bodily injury in violation of 18 U.S.C.A.
§§ 2241(a)(2), 2246(2)(A), and 1153 (West 2000). Both Counts
involved the same victim. Littlejohn was also charged with three
counts of engaging in a sexual act with an Indian minor. Count Three
charged that on April 15, 1994, Littlejohn engaged in a sexual act
with a minor by using force in violation of 18 U.S.C.A.
§§ 2241(a)(1), 2246(2)(A), and 1153 (West 2000). Count Four
charged that between on or about April 15, 1994, and April 15, 1995,
on an occasion separate from that alleged in Count Three, Littlejohn
engaged in a sexual act with an Indian minor by using force and by
threatening or placing that person in fear that she would be subject to
death or serious bodily injury. Count Five charged that on or about
December 30, 1996, Littlejohn engaged in a sexual act with an Indian
minor by use of threats.

   Littlejohn moved to sever Counts One and Two from Counts
Three, Four and Five. The district court denied the motion finding
that the charges were of the same or similar character. The Govern-
ment voluntarily dismissed Counts Four and Five.
                    UNITED STATES v. LITTLEJOHN                     3
   Under Rule 8(a) of the Federal Rules of Criminal Procedure, two
or more offenses may be joined in the same indictment, if they are "of
the same or similar character or are based on the same act or transac-
tion or on two or more acts or transactions connected together or con-
stituting parts of a common scheme or plan." We find that Counts
One and Two were of the same or similar character as Count Three
and therefore, properly joined. See United States v. Acker, 52 F.3d
509, 513-14 (4th Cir. 1995); United States v. Free, 841 F.2d 321, 324
n.1 (9th Cir. 1988).

  We further find the district court did not abuse its discretion by
denying Littlejohn’s motion for severance. United States v. Reavis, 48
F.3d 763, 767 (4th Cir. 1995). Littlejohn did not meet his burden of
demonstrating a strong showing of prejudice. United States v. Gold-
man, 750 F.2d 1221, 1225 (4th Cir. 1984).

  Accordingly, we affirm the convictions and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED